George Rose Smith, J., dissenting. Our law sensibly frowns upon attempts to recover compensation for services rendered to the claimant’s deceased parent or child. “Such services are enjoined by the reciprocal duties of the family relation, and are always presumed to have been prompted by natural love, rather than by the promise or hope of pecuniary reward.” Williams v. Walden, 82 Ark. 136, 100 S. W. 898. The law may imply a promise to pay if the services are so extraordinary that they cannot be attributed to filial or parental devotion and would be i endered only with the expectation of compensation. But in the case of ordinary services the burden is on the claimant to prove a contract for reimbursement. Lineback v. Smith, 140 Ark. 500, 215 S. W. 662. In this case the decedent was a young girl who, after an unsuccessful marriage, returned to live with her mother while she finished her schooling. The mother’s claim is for board, room, clothing, and incidentals which she furnished during her daughter’s school days. There is nothing extraordinary about services such as these. Probably the commonest example of unselfishness to be found is the self-denial undergone by parents in order to give their children an education. Most parents would be affronted if the law implied an expectation of pecuniary reward on their part. Hence the appellee’s claim must rest upon proof of an express contract for reimbursement. All that is shown is that on two occasions the daughter said that when she finished school she was going to get a job and pay back every cent. It seems clear to me that such a voluntary unilateral promise does not create a contract. It is not suggested that the appellee supplied her daughter with the necessaries of life only because repayment had been promised. To the contrary, the appellee admits that she brought up eight other children without asking compensation for their food and shelter. In my opinion the majority decision is contrary to many precedents in our Reports and will encourage the filing of fictitious claims. I should add that the equities as between the appellee and her divorced husband, the appellant, are not our responsibility. It is probably true in most cases that all who share equally under the law of descent and distribution are not equally deserving as a matter of abstract justice. Robinson, J., joins in this dissent.